Case 1:03-md-01570-GBD-SN Document 6228 Filed 05/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) (FR ae
ECF Case ee

 

 

 

 

 

This document relates to:
Burnett, et al. v. The Islamic Republic of Iran, et al., Case No. 15 CV 9903 Gbisn,

{PERMEED) ORDER

Upon consideration of the Plaintiffs’ Notice of Motion to Vacate Partial Final Default
Judgments as to twenty-five (25) plaintiffs and the accompanying declaration of John M. Eubanks,
attorney for the Burnett plaintiffs in the above-captioned action, it is hereby:

ORDERED that the following final judgments for solatium damages entered on behalf of
the referenced individuals in the Burnett action, and only these judgments in the Burnett action,
are vacated:

e Edward C. Williams, ECF No. 5061 at 3, line 13 (Burnett VID);

e Alison M. Coffey, ECF No. 5087 at 10, line 253 (Burnett IX);

e Antonia Gargano, ECF No. 5087 at 9, line 197 (Burnett IX);

e Brenda Larsen, ECF No. 5087 at 12, line 330 (Burnett IX);

e Minor child A.L., ECF No. 5087 at 12, line 333 (Burnett IX);

e Scott B. Larsen, ECF No. 5087 at 12, line 329 (Burnett IX);

e Marisa Larsen, ECF No. 5087 at 12, line 331 (Burnett IX); and

e Carolann Larsen, ECF No. 5087 at 12, line 332 (Burnett IX);

e Elise Lasko, ECF No. 5087 at 12, line 334 (Burnett IX);

e Patrick O’Hagan, ECF No. 5087 at 15, line 472 (Burnett IX);

e Pierce O’Hagan, ECF No. 5087 at 15, line 473 (Burnett IX);

e Andrea O’Hagan, ECF No. 5087 at 15, line 474 (Burnett IX);

e Gabriella Scibetta, ECF No. 5087 at 18, line 598 (Burnett IX);

e Jordan Lyles, ECF No. 5138 at 5, line 93 (Burnett X1);

e Justin Lyles, ECF No. 5138 at 5, line 94 (Burnett XD;

e Mario Giordano, ECF No. 5138 at 3, line 10 (Burnett X1);

e Estate of Thomas M. McErlean, ECF No. 5138 at 6, line 108 (Burnett XI);
e Estate of Rosalyn Temple, ECF No. 5138 at 8, line 166 (Burnett X1);

 
Case 1:03-md-01570-GBD-SN Document 6228 Filed 05/18/20 Page 2 of 2

e Christopher J. Braca, ECF No. 5356 (Burnett XIII)’;

e Alison Kinney Lewandowski, ECF 5356 (Burnett XII)’;

e Thomas Peter Heidenberger, II, ECF No. 5848 at 6, line 107 (Burnett XIV);
e Estate of John A. Crisci, ECF No. 5975 at 7, line 126 (Burnett XV);

e Estate of Ann Nicole Nelson, ECF No. 5975 at 17, line 417 (Burnett XVD);
e Estate of Gregory J. Trost, ECF No. 5975 at 22, line 563 (Burnett XVI); and
e Estate of Yudh Jain, ECF No. 6038 at 5, line 1 (Burnett XXI).

ORDERED that the Court’s Final Orders of Judgment in the Burnett action at ECF Nos.
5061, 5087, 5138, 5356, 5848, 5975, and 6038 remain otherwise in force and that no other final
judgments awarded to the above-referenced individuals are affected by this Order.

Dated: New York, New York an
Ace 4 0 29680

SO DERED:

GEDRGF B. DANIELS
TEB’STATES DISTRICT JUDGE

 

 

! Exhibit A to ECF No. 5356 is located at ECF No. 5348-1. The reference to Christopher J. Braca is at ECF No. 5348-
1 at 1, line 21.

2 Exhibit A to ECF No. 5356 is located at ECF No. 5348-1. The reference to Alison Kinney Lewandowski is at ECF
No. 5348-1 at 3, line 66.

 
